NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 19 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


 VERA DRAGICEVICH,                               No. 13-56568

             Plaintiff - Appellant,              D.C. No. 2:12-cv-08192-ABC-
                                                 MAN
    v.

 J.P. MORGAN CHASE BANK, N.A.,                   MEMORANDUM*
 individually and as successor by merger to
 Chase Home Finance LLC; CALIFORNIA
 RECONVEYANCE COMPANY,

             Defendants - Appellees.

 VERA DRAGICEVICH,                               No. 14-55177

             Plaintiff - Appellant,              D.C. No. 2:12-cv-08192-ABC-
                                                 MAN
    v.

 J.P. MORGAN CHASE BANK, N.A.,
 individually and as successor by merger to
 Chase Home Finance LLC; CALIFORNIA
 RECONVEYANCE COMPANY,

             Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted November 5, 2015
                              Pasadena, California

Before: GRABER and GOULD, Circuit Judges and DANIEL,** Senior District
        Judge.

   Plaintiff appeals the district court’s entry of summary judgment in favor of JP

Morgan Chase Bank and the district court’s denial of her motion to extend time to

file an appeal. We dismiss the merits appeal as untimely filed, and we affirm the

district court’s denial of Plaintiff’s Federal Rule of Appellate Procedure 4(a)(5)

order. We also dissolve the October 30, 2015 injunction.

      1. In No. 13-56568, which is the appeal of the summary judgment, we

dismiss the appeal as untimely filed. The docket sheet for this matter shows that

the notice of appeal was “filed” (as well as entered on the docket) on

“09/06/2013,” even though the document was dated September 3, 2013. A timely

notice of appeal is mandatory and jurisdictional. Bowles v. Russell, 551 U.S. 205,

214 (2007).

      2. In No. 14-55177, which is the appeal from the district court’s denial of

Plaintiff’s Rule 4(a)(5) motion, we affirm. We review a district court’s denial of a

motion to extend time to file an appeal, as well as the application of its own local




      **
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.

                                          2
rules, for abuse of discretion. Prof’l Programs Grp. v. Dep’t of Commerce, 29
F.3d 1349, 1353 (9th Cir. 1994); Oregon v. Champion Int’l Corp., 680 F.2d 1300,

1301 (9th Cir. 1982) (per curiam). The district court permissibly relied on the

court’s strict requirement that parties adhere to Central District of California Rule

7-3; Plaintiff admittedly did not comply with this Rule.

      3. This court issued an injunction on October 30, 2015, enjoining

Defendants from selling the property at issue in this case, pending oral argument

and further order from this court. Because we deny relief in this case, we hereby

ORDER that the injunction be dissolved.


   Appeal in No. 13-56568 DISMISSED; in No. 14-55177 AFFIRMED;

injunction DISSOLVED.




                                           3